DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tanaka et al JP 2011-208503 (see 10/13/20 IDS).
In Re 1, Tanaka teaches 
An intake duct for an internal combustion engine (abstract), the intake duct comprising: 
a plurality of segments that extend in an extending direction (axial direction of cylinder fig 2) and are coupled together into a tubular shape (at least figs 1-2), wherein 
the plurality of segments include at least a first segment (2) and a second segment (1)(figs 1-17), 
the first segment (2 plastic) is formed from a material harder than the second segment (1 non woven fabric), the first segment includes a groove (20,21,22,2a, particularly “A” and 23) that extends in the extending direction in a portion coupled to the second segment and projections (22 is projected 
the second segment is formed from a material that allows for elastic deformation (nonwoven fabric is ), 
the second segment includes a rib (1a) at a portion where the second segment is joined with the first segment, the rib extending in the extending direction and having a projection width that is less than an opening width of the groove (figs 1-2), and 
the rib is fitted into the groove so that the projections locally compress (figs 4-9,14-17) the rib in a width direction of the groove.
2. The intake duct according to claim 1, wherein the projections each include a portion proximate to an opening of the groove of which a projection amount from the inner surface increases as the opening of the groove becomes farther (the projection is wider at the bottom than the top in figs 6-8).  
3. The intake duct according to claim 1, wherein the projections are formed only on an outer one of the two inner surfaces (the projection is wider at the bottom than the top in figs 6-8, fig 6 shows 23 on the outer inner surface; fig 2 item 22 inside of A is only on the outer inner surface).  
4. The intake duct according to claim 1, wherein the rib includes a distal end having an L-shaped cross section and bent toward the projections (at least 23a fig 6; 12 fig 4; fig 2; fig 8; figs 14-17).  
5. The intake duct according to claim 1, wherein the first segment is formed from a synthetic resin material, and the second segment is formed from a fibrous material (abstract, first segment bottom 2 synthetic plastic molding, second segment 1 top non woven fabric).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL C STAUBACH whose telephone number is (571)272-3748. The examiner can normally be reached Monday - Thursday 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL C STAUBACH/Primary Examiner, Art Unit 3747